     Case 2:18-cv-02962-KJM-DB Document 11 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Janet Green,                                         No. 2:18-cv-02962-KJM-DB
12                             Plaintiff,                 ORDER
13           v.
14
     California Department of Corrections,
15
                               Defendant.
16

17          On January 26, 2021, this court granted plaintiff, who is represented by specially

18   appointed pro bono counsel, a sixty-day extension of time to file an amended complaint.

19   ECF No. 10. No amended complaint or other notice or report has been filed. Plaintiff is ordered

20   to show cause within fourteen days why this case should not be dismissed for failure to prosecute.

21          IT IS SO ORDERED.

22   DATED: April 12, 2021.

23




                                                    1
